                            Index of Exhibits

1. Human Trafficking Not Buying It, June 2018
2. Human Trafficking Parents Teens, December 2019
3. Arizona Attorney General Spanish Booklet Human Trafficking, June 2020
4. Adult Webinar Tweet, August 19, 2020
5. Adult Webinar Slides, August 20, 2020
6. Teen Webinar Tweet, August 5, 2020
7. Teen Webinar Slides, August 6, 2020
8. Attorneys General Ask Congress to Amend Sex Trafficking Law - Arizona
   Attorney General Press Release, August 16, 2017
9. Brnovich Letter to Wicker re Section 230, August 16, 2017
10. Brnovich Letter Tweet, August 16, 2017
11. Arizona Antitrafficking Network AATN-Trust AZ Tweets, March 9, 2017,
   June 30, 2019, December 12, 2019, January 15, 2020
12. AATN-TRUST Facebook Video, March 16, 2017
13. Human Trafficking and Exploitation - Arizona Attorney General
   https://www.facebook.com/270004956516789/videos/667563003427647
   Last accessed on September 23, 2020
14. Human Trafficking 101 TRUST AZ https://www.azag.gov/outreach/human-
   trafficking-exploitation last accessed September 23, 2020
15. Trust AZ -NCOSE Joins Brief to Prevent Backpage Owners From Hiding Assets
   To Avoid Payment of Damages to Sex Trafficking Victims – TRUST AZ, May
   2020 https://www.azag.gov/outreach/human-trafficking-exploitation
   Last accessed September 23, 2020
16. aw-trust-shocking-facts https://trustaz.org/news/ncose-joins-brief-to-prevent-
   backpage-owners-from-hiding-assets-to-avoid-payment-of-damages-to-sex-
   trafficking-victims/ Last accessed on September 23, 2020
17. Internet Safety - Shared Hope https://www.trustaz.org/downloads/aw-trust-
   shocking-facts.pdf Last accessed September 23, 2020
18. JuST Conference Brochure Excerpts https://Shared Hope.org/what-we-
   do/prevent/awareness/internetsafety/ Last accessed September 23, 2020
19. Just Program Tweet, June 27, 2016
20. Polaris Statement on Backpage – Polaris https://polarisproject.org/press-
   releases/polaris-statement-on-backpage/ Last accessed on September 23, 2020
21. Attorney General Mark Brnovich Joins Cindy McCain in Fight Against Sex
   Trafficking Press Release January 6, 2015
22. Ruelas Roe-Sepowitz Article Tweet, January 18, 2015
23. What Sex Trafficking Really Means – AZCentral, January 17, 2015
